Livingston J.
Though I concur in ththe patience of the bar, in stating the reasons that have led to this coincidence.
There can be no doubt, this was not intended as a gambling insurance. The policy is made “ proof of interest,” only to dispense with establishing that fact in the ordinary way. The nature of every insurance, whether on interest or otherwise, should perhaps always depend on the truth of the case, and not on any equivocal terms which may have been used for different purposes. Without determining, however, to which class this contract belongs, the nonsuit was in either case proper»
If of the gaming kind, as the vessel arrived at Jamaica, a total loss did not happen, in which event only can there be a recovery. It was strenuously insisted, that a capture even for Jive minutes, confers a right to recover on such policy, which cannot be defeated by a subsequent release and safe arrival of the property. Were we to sanction so extravagant a position, all insurances, especially during a war, would be converted into wagers, as the merchant on the slightest interruption, would receive payment for a total loss ; and also, if liberated, retain his property, the assurer himself not being entitled to salvage. It is astonishing that courts have ever intermeddled with wagers of any kind. It is not however for us to apply a remedy: this must be left to the legislature. In England this species of gaming is restrained by act of parliament ; and until our legislature provide the same wholesome checks, it is our duty not to hold out unnecessary encouragement to a practice, which, instead of promoting fair trade, the only legitimate object of marine insurance, is a direct incitement to the worst species of fraud. This we should do, were we to place the assured in a wager-policy, on a more favoured footing than those who have a real interest at stake, which is the direct tendency of the plaintiffs’ interpretation.
On an interest-policy, it is conceded, that capture for a time, is not a total loss, unless followed by abandonment while the restraint continues. If the cargo be valuable, or on its way to a good market, the owner will frequently prefer the chance of restoration to an immediate cession; but *147on the plaintiffs’ principles, a moment’s restraint fixes the underwriter of a wager-policy, although the property immediately after arrive at its destined port. I should be sorry if this were law, but it is not, and mischievous would be the consequences of a rule of the kind. It is of no use to enquire what length of possession after capture divests an owner of his property ; or whether the prize must be conducted infra prccsidia, or if an actual condemnation must intervene. It is now well settled, that the only question which can occur between parties to a policy is, whether there was a capture in fact, with this difference however, that on policies on interest, an abandonment may immediately be made, and the underwriter thus charged with a total loss ; but on other policies, there can be no abandonment to fix the party, and therefore a right to recover cannot depend on the single circumstance of capture, but on its consequences as to the future fate or destination of the vessel. As the assurer has no salvage, and cannot be called on for a partial loss, his undertaking must necessarily be, not that the vessel shall not be taken, but that she shall not be lost thereby, or ultimately stopped in her voyage. If she arrive safe, even after a capture, te wins, or rather does not lose the wager. Why, indeed, should a momentary obstruction by capture, any more than a detention to refit, after a fire or storm, be estimated a total loss ? The injury in the first case is often less than in either of the other. Were the insurer’s liability to depend on the naked fact of capture, how easy would it be, where there was an insurance on interest in the form of a wager, to induce a belligerent to possess himself of the property a little while, with the express view of charging the underwriter with a total loss. The assured might always with a little management win the wager, and at the same time secure his property.
But without further reasoning, the English authorities» cited by plaintiffs’ counsel, are directly opposed to his client’s pretensions. In Depaba v. Ludlow, the court did not proceed on the fact of capture alone, but on the “ damage “ which the plaintiff received by the interruption of his voy- “ age for the vessel on being recaptured, was brought to Harwich, and that too, not until after an action was comment e?d on the policy. It is not mentioned, whither the vessel was *148insured, but from the reasoningof the court, it could not have . Tr . , . .._ . , been to Harwich ; and then as she did not arrive at her destined port, the bet was clearly lost, and the defendant' ,. , , liable.
In Pond v. King, the insurer undertook that a certain privateer should cruise in safety three months ; the jury found she was prevented by capture, from cruising for that period, and judgment was rendered against him, not merely because of the capture, but of its effects, for the interruption of the cruise, which was the subject insured, is expressly made the ground of decision; but even this authority is shaken, if not overturned by a judgment of the House of Lords, which will be presently mentioned. In the case of Dean v. Dicker, at Nisi Prius, it does not appear whither the vessel was conducted after being cut out of a Spanish port, where she had been eight days ; of course it can form no authority here, and besides, it is very evident that Lord Chief Justice Lee was not governed by the solitary fact of a capture or short detention on the high seas, but considered the property as divested by being “ detained “ eight days in an enemy’s port.” It might, says he, have been otherwise, if the ship had been recaptured before she was carried infra preesidi a.
But if any obscurity remain after these cases, the question, how far a temporary interruption by capture amounts to a loss of the wager, the Exchequer Chamber and House of Lords have established conclusively in Pole v. Fitzgerald, that “ though a ship may be deemed for a time lost, yet, if “ she be afterwards recovered, a total loss has not happened ‘‘ within the meaning of the wager.” Such is Lord Mansfield's understanding of this decision, which indeed admits of no other, and contains in itself a complete answer to all that has been here urged in favor of the assured. In Kulen, Kemp, and others, v. Vigne, the arrival of the ship is regarded as the event insured by a wager policy, and although there might have been an abandonment, if it had been an insurance on interest, yet, “ as there was only a temporary " capture, we must,” says Lord Mansfield, “ consider what “ the truth of the case is between the parties and because the vessel might have prosecuted her voyage after she was liberated, the underwriter was not held liable. This vessel. *149&ad been detained in Spain, in consequence of a capture, more than two years, but as she might afterwards have gone on to Marseilles, the plaintiffs were deemed not to have 7 r , won the wager. 1 he insured here, I admit, were very hardly dealt with, for after a sale of the cargó, and a condemnation in Spain, which was not reversed until after a detention exceeding two years, it could not be expected that the vessel was, in contemplation of the parties, to proceed an ballast to Marseilles. Without going the whole length of this decision, which is no authority with us, it however establishes, as well as the other cases, beyond the possibility of doubt, that in England, the holder of a wager-policy cannot recover, if the vessel reaches, or might have reached, her port of destination, even after a detention by capture., or otherwise. The Neptune, it will be remembered, reached Kingston after a very short obstruction. Neither then, on the ground of authority, nor reason, can the plaintiffs’ claim for a total loss be sustained.
If this be an interest policy, the nonsuit is yet moré fice of difficulty. There being no abandonment during, cr even after the restraint, the loss, it is granted, is not total. The objection to a verdict for a partial loss arose at' the trial, from the total want of evidence as to its extent* It is not . . . N enough to prove an injury, but its nature and quantum should be ascertained.’ This must be in the assured’s power, and if he withhold, or neglect to produce the proper proof, a jury ought not to be permitted, at hazard of doing injustice, to come to a determination c^n vague and uncertain conjectures. No one upon this evidence, can say, whether a thousand dollars, or as many eagles, would have been an indemnity. As to the salvage, there was no proof whatever to what it amounted ; it was an eighth of the Nep-túneas value at Jamaica, but what she was appraised at, or deemed worth in that island, does not appear, and it was of course impossible to say what was paid on that accounts In trover for a ship, the value as well as the conversion must be proved. One vessel may be worth fifty thousand dollars,and another not as many cents. How then is a jury, with out proof on this point, to come to a proper result ? So the repairs of a vessel may cost a very large sum, or may not amount to as much per cent. as will entitle the assured to *150any recovery. To let a jury determine without some evidence of this fact, (for here was none at all) would be subjecting the defendant to an arbitrary assessment of damages, and allowing a plaintiff to take advantage of his own laches. On this ground, I directed the plaintiffs to be called at the trial, and see no reason to change my opinion. The plaintiffs must take nothing by their motion.